*243OPINION.
MaRqttette :
The testimony in this case, which was taken by deposition, is voluminous and, as we conceive the issue, much of it is irrelevant. We have set forth in our findings above the facts we deem material.
The petitioner contends that he sustained a loss in 1922, due to the fact that the stock of the Green River Coal Mining Co. became worthless in that year, which he is entitled to deduct in computing *244his net income. While it is probably true that the stock had no fair market or actual cash value in 1922, we do not consider that there was any completed transaction which may be considered as giving rise to gain or loss within the meaning of the Revenue Acts. The petitioner’s rights in the pro|)erty held by the trustees were identically the same rights in that property that were evidenced by the shares of the stock of the corporation. Whether a gain or loss will be realized or sustained by the petitioner depends entirely upon the final disposition of that property.

Judgment will be entered for the respondent.